DETAILED ACTION
This office action is in response to the amendment filed  October 13, 2020. 
Claims 1-9 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed October 13, 2020 have been fully considered but they are not persuasive. 
In response to applicant’s remarks concerning the teachings of Slavin in the Remarks of October 13, 2020, page 6, the Examiner respectfully disagrees. Slavin teaches in the relevant portions in response to encountering a declaration of a variable length array in source code, one possible compiler technique includes use of a dynamic overlay structure (see ¶¶36-38) which is of the same number of dimensions and a declared size, (i.e. a “N-dimentional fixed-length array”) which is used to then map the storage into a one-dimensional fixed length array in storage. While Slavin does not use the phrase fixed-length regarding the structure, the overlay system creates a structure of defined size, e.g. defined height or length, in order to then map into a single dimension array of continguous memory as seen in exemplary figure 1. As such, the argument is unpersuasive and the rejection is respectfully maintained. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
“Slavin” (US PG Publication 2013/0007721) 



Regarding Claim 1, Slavin teaches: 
1. An information processing apparatus comprising: a memory; (e.g. 210, 222, Fig. 2) and a processor  (CPU 202, Fig. 2) coupled to the memory and the processor configured to 
when source code includes an instruction for storing units of data in an area of an N-dimensional variable-length array (N being an integer and a value of N being equal to or greater than 2), generate object code in the memory to cause the units of data to be stored in an area of an N-dimensional fixed-length array instead of the area of the N-dimensional variable-length array, (See Slavin ¶¶18-19 describing in response to source code declaring e.g. a two-dimensional variable sized array, dynamically allocating the array in memory where the size of the array is determined at run-time (e.g. ¶14) to allocate the array in memory; See further (¶36 “A dynamic overlay provides a method for overlaying a dimensional structure or view on a contiguous memory region starting at a provided base address pointer.  The pointer must be a valid reference to within a currently allocated or safely accessible memory region.”) [Here, Slavin teaches a technique for allocating storage for a variable length array in memory in response to source code by the compiler which creates a dynamic overlay structure. This overlay structure is of the same N dimensions and a defined size (see further Fig, 1, ¶38) and used to map the storage onto a one-dimensional array]

 and when the source code includes an instruction for successively accessing the unit of data stored in the area of the N-dimensional variable-length array, generate the object code in the memory to cause the units of data stored in the area of the N-dimensional fixed-length array to be stored contiguously in an area of a one-dimensional fixed-length array.  (See Multi-dimensional and contiguously stored versions of array in Fig. 1, See further “In hardware, memory is accessed as one-dimensional contiguous storage that is indexed by the memory address.  In C, a base address is provided for an allocated region of memory, and then one-dimensional array access can be achieved by adding an index offset (scaled by the array element size) to the base address.  If the base address is a memory pointer referenced by an array identifier in the C code, and if the type of data pointed to by the pointer is declared as the array element type, then the size of the elements are known at compile time.  This allows the compiler to generate machine code to allow array elements to be accessed using a one-dimensional index without knowing anything about the size of the array.” See further ¶¶18-24 describing index overall) 
Independent claims 7 and 9 are rejected on the same basis as claim 1 above. 


Regarding the dependent claims, Slavin further teaches: 
2. The information processing apparatus according to claim 1, wherein the memory stores address information indicating addresses at which the units of data are stored, (¶36 “A dynamic overlay provides a method for overlaying a dimensional structure or view on a contiguous memory region starting at a provided base address pointer.  The pointer must be a valid reference to within a currently allocated or safely accessible memory region.”)
and the processor generates the object code to refer to the memory storing the address information, to specify locations in which the units of data are stored in the area of the N-dimensional fixed-length array, and to cause the units of data stored in the specified locations to be stored in the area of the one- dimensional fixed-length array.  (¶24 “The index mapping approach performs calculations on sets of indices to map them onto an equivalent single index used to access an element from the one-dimensional array memory.  In this case, an additional multiply is required for each additional array dimension.”)

Claim 8 is rejected on the same basis as claim 2 above. 

3. The information processing apparatus according to claim 2, wherein the processor generates the object code to refer to the memory storing the address information, to calculate a total data length of the units of data stored in the area of the N-dimensional fixed-length array, and to secure an area 26Atty. Dkt. No.: 18-00758 of the calculated total data length as the area of the one-dimensional fixed- length array before storing the units of data stored in the area of the N- dimensional fixed-length array.  (See e.g. ¶17 “The sizeof(&lt;element_type&gt;) expression obtains the size of each array element in bytes from the element type. This value is stored for use as a handle to the allocated memory.  The memory is dynamically allocated.  In other words, at run-time, an amount of memory is requested and then allocated.  A handle is a value that can be used to selectively access an object as a whole (in this case, the object is the allocated memory).”)

4. The information processing apparatus according to claim 2, wherein the address information includes beginning address information indicating a beginning address of a contiguous area in which the units of data are stored in the N-dimensional fixed-length array and data unit number information indicating a number of the units of data stored in the contiguous area.  (See e.g. ¶11 “An 
array identifier contains a pointer to the base address of the array in memory.  
The base address is the memory address of the first element in the array.” And see further ¶17 ““The sizeof(&lt;element_type&gt;) expression obtains the size of each array element in bytes from the element type. This value is stored for use as a handle to the allocated memory.  The memory is dynamically allocated.  In other words, at run-time, an amount of memory is requested and then allocated.  A handle is a value that can be used to selectively access an object as a whole (in this case, the object is the allocated memory).”)

5. The information processing apparatus according to claim 1, wherein the processor generates the object code to, after causing the units of data stored in the area of the N-dimensional fixed-length array to be stored in the area of the one-dimensional fixed-length array, generate a new N- dimensional fixed-length array, to store units of information of beginning addresses of areas corresponding to second to Nth dimensions of N dimensions of the generated new N-dimensional fixed-length array respectively in areas corresponding to first to N-1th dimensions of the N dimensions, to cause the units of data stored in the one-dimensional fixed-length array to be stored in an area corresponding to the Nth dimension of the N dimensions, and to successively access the units of data stored in the area of the new N-dimensional fixed-length array.  (¶24 “C99 declared arrays are either implemented as arrays of arrays, or by using index mapping expressions.  In either case, multi-dimensional array access is slow.  The array-of-arrays implementation uses a one-dimensional array to store references to other base addresses of sub-arrays in memory.  Each sub-array may contain references to other arrays, etc. The number of array dimensions defines the number of one-dimensional array accesses required to obtain the desired array element.  The index mapping approach performs calculations on sets of indices to map them onto an equivalent single index used to access an element from the one-dimensional array memory.  In this case, an additional multiply is required for each additional array dimension.”)

6. The information processing apparatus according to claim 1, further comprising a data cache coupled to the processor and the memory.  (See Cache memories 204, 206 in Fig. 2, and cached discussed in ¶¶72-74). 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited in the PTO-892 form includes additional prior art related to compilation of dynamically sized multi-dimensional arrays. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642.  The examiner can normally be reached on Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






MJB
3/5/2021
/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191